997 A.2d 229 (2010)
202 N.J. 344
Susan M. BUTTITTA, etc., et al., Plaintiff-Respondent,
v.
ALLIED SIGNAL, INC., et al., Defendants, and
Asbestos Corporation, Ltd., Defendant-Petitioner, and
Borg-Warner Corporation, Defendant.
C-1052 September Term 2009, 065974.
Supreme Court of New Jersey.
July 12, 2010.
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-005263-07 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is cert & denied, with costs; and it is further
ORDERED that the appeal filed in the within matter is dismissed.